DETAILED ACTION
	This is in response to the above application filed on 12/10/2019. Claims 26-45 are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26-32, 34-40, and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Allen et al. (US 2015/0030047).
Regarding claim 26, Allen et al. discloses a medical device (500, FIGs 127-129, and 135, paragraphs [0406, 0407 and 0414]. FIG 135 is an embodiment of connectors used in the device 500 of FIG 127. Therefore, disclosures that apply to device 500 are understood to also apply to the device of FIG 135) configured to perform an endovascular therapy (Abstract and paragraph [0015]), the device comprising: an elongate manipulation member (See FIG 129 below. The twisted wire core is interpreted as a part the elongate manipulation member and is attached at a proximal end to delivery wire 603, FIG 151, paragraph [0431]. The delivery wire 603 and twisted core segment in FIG 129 below are interpreted 


    PNG
    media_image1.png
    332
    585
    media_image1.png
    Greyscale

Regarding claim 27, Allen et al. discloses the third connection member is substantially permanently interlinked with the first connection member, the second connection member, or the first and second connection members (FIG 135, paragraph [0414]; the ring is a rigid, connected loop fed through the openings of rigid looped ends 501, 502. Throughout normal use of the device, the ring remains interlinked with the first and second connection member. Therefore, the third connection member is interpreted as being substantially permanently interlinked).
Regarding claim 28, Allen et al. discloses the first and second connection members each comprise a rigid material (The first and second connection member 501 and 502 are formed from a twisted wire which forms the stems, as shown in FIG 113, paragraph [0493]. Therefore, 501 and 502 are interpreted as comprising a rigid material because they are formed from wires).
Regarding claim 29, Allen et al. discloses the elongate manipulation member comprises the first connection member such that the elongate manipulation member and the first connection member share a continuous surface (The distal end of the elongate manipulation member is twisted to form loop 501. Therefore, the elements are interpreted as sharing a continuous surface because first connection member 501 is formed of the same wire as the elongate manipulation member, FIG 135).
Regarding claim 30, Allen et al. discloses the intervention member comprises the second connection member such that the intervention member and the second connection member share a continuous surface (The proximal end of the intervention member is twisted to form loop 502. Therefore, the elements are interpreted as sharing a continuous surface because second connection member 502 is formed of the same wire as the intervention member, FIG 135).
Regarding claim 31, Allen et al. discloses the first connection member comprises a first loop (FIG 135), the second connection member comprises a second loop (FIG 135), and the third connection member comprises a third loop (FIG 135), the third loop being substantially permanently interlinked with the first and second loops (FIG 135, paragraph [0414]; the ring is a rigid, connected loop fed 

    PNG
    media_image2.png
    289
    491
    media_image2.png
    Greyscale

Regarding claim 32, Allen et al. discloses the third connection member has a different shape than that of the first connection member or the second connection member (FIG 135 shows the ring has a different size and thickness than the loops 501, 502. Therefore, it is interpreted as having a different shape).
Regarding claim 34, Allen et al. discloses the first connection member can rotate relative to the second connection member within the non-infinite rotation range without plastic deformation of at least one of the first connection member or the second connection member (Paragraph [0405-0406 and 0414] disclose a hinge joint between the first and second connection members. FIG 135 shows rotation during normal use. Therefore, there is understood to be a rotation range in which the first and second connection members can rotate without plastic deformation of the members).
Regarding claim 35, Allen et al. discloses the non-infinite rotation range is at least 180 degrees, and wherein the first connection member can rotate relative to the second connection member within the non-infinite rotation range with neither resistance nor restriction within the medical device apart 
Regarding claim 36, Allen et al. discloses a medical device (500, FIGs 127-129, and 135, paragraphs [0406, 0407 and 0414]. FIG 135 is an embodiment of connectors used in the device 500 of FIG 127. Therefore, disclosures that apply to device 500 are understood to also apply to the device of FIG 135) for removal of an occlusive thrombus from a blood vessel (Via removal of the device from the vasculature after the embolization described in paragraph [0015]), the device comprising: an elongate manipulation member (See FIG 129 above. The twisted wire core is interpreted as a part the elongate manipulation member and is attached at a proximal end to delivery wire 603, FIG 151, paragraph [0431]. The delivery wire 603 and twisted core segment in FIG 129 above are interpreted as making up the elongate manipulation member); a first connection member (Loop 501, FIGs 128-129 and 135, paragraph [0406]) coupled to the elongate manipulation member (FIGs 128-129 and 135, paragraph [0406]); an intervention member (See FIG 129 above) including an expandable structure configured to transition from a collapsed configuration (FIGs 150-151 show 500 in a collapsed configuration, paragraph [0435]) to an expanded configuration (FIG 153, paragraph [0437]), the expandable structure including a plurality of cells (Space in between adjacent fibers, FIGs 202-203) sized to penetrate into and capture thrombus upon expansion to the expanded configuration (“sized to penetrate and capture thrombus” recites function limitations regarding the intended use of the device. The bristles of the prior art are at least shaped to penetrate thrombus material upon expansion such that thrombus would be captured within the cells or spaced between adjacent fibers); a second connection member (Loop 502, FIGs 128-129 and 135, paragraph [0406]) coupled to the intervention member (FIGs 128-129 and 135, paragraph [0406]); and a third connection member (O-ring shown in FIGs 135, paragraph [0414]) coupled to the first connection member and the second connection member (Paragraph [0414] discloses 
Regarding claim 37, Allen et al. discloses the third connection member is substantially permanently interlinked with the first connection member, the second connection member, or the first and second connection members (FIG 135, paragraph [0414]; the ring is a rigid, connected loop fed through the openings of rigid looped ends 501, 502. Throughout normal use of the device, the ring remains interlinked with the first and second connection member. Therefore, the third connection member is interpreted as being substantially permanently interlinked).
Regarding claim 38, Allen et al. discloses each of the first connection member, second connection member, and third connection member comprises a rigid material (The first and second connection member 501 and 502 are formed from a twisted wire which forms the stems, as shown in FIG 113, paragraph [0493]. Therefore, 501 and 502 are interpreted as comprising a rigid material because they are formed from wires. Paragraph [0414] discloses the third connection member can be formed of a rigid material).
Regarding claim 39, Allen et al. discloses the first connection member is integrally formed as a portion of the elongate manipulation member (The distal end of the elongate manipulation member is twisted to form loop 501. Therefore, the elements are interpreted as being integrally formed because 
Regarding claim 40, Allen et al. discloses the second connection member is integrally formed as a portion of the intervention member (The proximal end of the intervention member is twisted to form loop 502. Therefore, the elements are interpreted as being integrally formed because second connection member 502 is formed of the same wire as the intervention member, FIG 135).
Regarding claim 42, Allen et al. discloses the first connection member can rotate relative to the second connection member within a non-infinite rotation range without plastic deformation of at least one of the first connection member or the second connection member (Paragraph [0405-0406 and 0414] disclose a hinge joint between the first and second connection members. FIG 135 shows rotation during normal use. Therefore, there is understood to be a rotation range in which the first and second connection members can rotate without plastic deformation of the members).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2015/0030047), in view of Selmon et al. (US 2001/0018596).
Regarding claims 33 and 42, Allen et al. discloses the invention substantially as claimed, as set forth above for claims 26 and 36.
Allen et al. is silent regarding the elongate manipulation member having a length of at least 100 centimeters.
	However, Selmon teaches a catheter system (450, FIG 22A) for delivery of an intervention member (Various intravascular devices disclosed throughout) to an intravascular treatment location (Such as coronary or peripheral vasculature from a femoral, brachial or carotid approach, paragraph [0082]) wherein an elongate manipulation member (Pull wire 452 within the delivery catheter, paragraph [0087]) has a length of at least 100 centimeters (Paragraph [0082] discloses an exemplary length of 120-160 cm), for the purpose of providing sufficient length to position the intervention member within a treatment vasculature (Paragraph [0082]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the delivery wire 603 (Which is a part of the elongate manipulation member) to have a length of at least 100 centimeters, as taught by Selmon et al., for the purpose of being sized to allow for delivery of the intervention member to the target vessel site through a variety of access approaches for a particular treatment. 
Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US 2015/0030047).
Regarding claim 43, Allen et al. discloses a method (FIGs 146-153 disclose a method for deploying device 500, paragraphs [0425-0437]) for removing thrombus from a blood vessel (Paragraph [0425] discloses the bristles of the device are used to prevent migration of emboli and therefore could be used to trap and ultimately remove thrombus), the method comprising: advancing, via a catheter (601, FIGs 151-152, paragraphs [0433-0437]), a medical device (500, FIGs 127-129, 135, and 145-153, paragraphs [0406, 0407 and 0414]. FIG 135 is an embodiment of connectors used in the device 500 of 

However, Allen et al. teaches in an alternative method, a step of removing the intervention member once thrombus have been captured within the bristles, by retrieving the intervention member into the catheter for removal once the procedure is complete (Paragraphs [0465 and 0469]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Allen et al. to include a step of removing the intervention member from the blood vessel after capturing thrombus, as taught by the alternative embodiment, for the purpose of removing embolic particles from the blood vessel in a procedure where permanent occlusion is not required. The method as modified includes pulling proximally on the elongate manipulation member to retract the intervention member within the blood vessel (and into the catheter for removal) such that the first connection member rotates relative to the second connection member within a non-infinite rotation range (Because the blood vessel is not perfectly linear, pulling on one end of the device while the opposite end is unconstrained will cause some degree of rotation of the first connection member relative to the second connection member).
Regarding claim 44, Allen et al. discloses invention substantially as claimed, as set forth above for claim 43. Allen et al. further discloses the first connection member rotates relative to the second connection member without deformation of at least one of the first connection member, the second connection member, or the third connection member (Paragraph [0405-0406 and 0414] disclose a hinge joint between the first and second connection members. FIG 135 shows rotation during normal use. Therefore, there is understood to be a rotation range in which the first and second connection members can rotate without deformation of the members).
Regarding claim 45, Allen et al. discloses invention substantially as claimed, as set forth above for claim 43. Allen et al. further discloses the third connection member comprises a rigid material (Paragraph [0414] discloses the ring can be constructed from a stiff material).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.